Title: To John Adams from James Lovell, 30 November 1782
From: Lovell, James
To: Adams, John



        Dear Sir
        Novr. 30th.— [1782]

I have not to this day Information that you comprehend the Cypher wch. I have very often used in my Letters. You certainly can recollect the Name of that Family where you and I spent our last Evening with your Lady before we sat out on our Journey hither. Make regular Alphabets in Number equal to the first Sixth part of that Family Name, beginning and regularlarly placing your Alphabets according to the Letters and the Arrangement of them in that Sixth. Then look alternately into those Alphabets, & opposite to my Figure. You will find your proper Elements for spelling.
most affectionately Yours
James Lovell

